CALOGERO, Justice.
Pursuant to Rule V, Section 3 of the Rules of the Supreme Court of Louisiana, the state has filed a motion to dismiss the defendant’s appeal to this Court. This motion is predicated upon the fact that the defendant failed to perfect his bills of exceptions prior to the expiration of the return date, August 16, 1974.
The state’s motion is not well founded. Article 920, Code of Criminal Procedure, governs the scope of this Court’s appellate review. Prior to its amendment by Act 207 of 1974, Article 920 mandated review of perfected bills of exceptions and of errors discoverable by an inspection of the pleadings and proceedings in the case. The effect of the 1974 amendment is to require review of assignments of error rather than formal bills of exceptions; the amendment has no effect upon this Court’s review for errors patent on the face of the record.
It is clear, therefore, that the defendant has the right to have this Court review the pleadings and proceedings for patent error.
Furthermore, the fact that the record has not yet been transmitted to this Court does not constitute an abandonment of the appeal. Article 917, C.Cr.P.
Therefore, the state’s motion to dismiss defendant’s appeal is denied.